Biggs, J.
The plaintiff obtained a temporary injunction against the defendant, restraining it from selling certain lands under execution. At the October term, 1892, the temporary injunction was dissolved and the proceeding dismissed. The motion for a new trial was overruled at the January term, 1893. At the second term of the court thereafter, to wit, the September term, 1893, the defendant filed a'motion for the assessment of damages on the injunction bond. The court declined to entertain the motion, and the defendant has appealed.
The judgment of the circuit court must be affirmed. It is now the settled practice of this state that damages arising on the dissolution of an injunction must be assessed during the term at which the matter is finally disposed of in the circuit court. Loehner v. Hill, 19 Mo. App. 141; Neiser v. Thomas, 46 Mo. App. 47; *471Hoffelmann v. Franke, 96 Mo. 533. The only exception to the rule is when there is an appeal from the 'final order of dissolution'. The reasons for this exception have been fully stated by this court in the case of Neiser v. Thomas, supra.
The judgment of the circuit court will be affirmed.
All the judges concur.